DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s amendment, filed on 22 November 2021.  The changes and remarks disclosed therein have been considered.
	Claims 1-4 and 7-13 are pending in the application.  Claims 1 and 13 are currently amended.  Claim 1 is the only independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothleitner (US 9,761,595).
Re: independent claim 1, Rothleitner discloses a low-voltage anti-fuse element, comprising: a substrate (660); a first gate dielectric layer (650) disposed on said substrate; 5a first gate (610/110) including a body portion and a sharp corner portion extending and gradually reducing from one side of said body portion (fig. 2, sharp corner portion extending and gradually reducing from drain 120 to source 130), wherein 
Re: claim 2, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, wherein said substrate is a P-type semiconductor substrate or an N-type semiconductor substrate (col 4 ll. 61-65).  
Re: claim 3, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, wherein said substrate is a P-type semiconductor substrate (col 4 ll. 61-65), said first ion-doped region is an N-type ion-doped region (col 5 ll. 2-9).  
Re: claim 4, Rothleitner discloses the 20low-voltage anti-fuse element according to claim 1, wherein said substrate is an N-type semiconductor substrate, said first ion-doped region is a P-type ion-doped region (col 4 ll. 62-65).  
Re: claim 5, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, wherein said first gate (110) is connected to a word line (e.g. through contacts 114 in fig. 3).  
Re: claim 6, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, wherein said first ion-doped region is connected to a bit line (e.g. through contacts 122 in fig. 3).  
Re: claim 11, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, wherein said first gate dielectric layer (650 in fig. 6) has a uniform thickness under said first gate (col 5 ll. 28-32).  
Re: claim 12, Rothleitner discloses the 20low-voltage anti-fuse element according to claim 1, wherein said first gate dielectric layer (650 in fig. 6) is selected from the group consisting of an oxide layer, a nitride layer, an oxynitride layer, a metal oxide layer, and the combinations thereof (col 5 ll. 25-32).  
Re: claim 13, Rothleitner discloses the low-voltage anti-fuse element according to claim 1, further comprising a well region disposed in said substrate and below said first ion-doped region, and said 25well region and said first ion-doped region are doped with different types of ions (col 5 ll. 2-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothleitner (US 9,761,595) in view of Kurjanowicz (US 8,933,492).
Re: claim 7, Rothleitner discloses the low-voltage anti-fuse element according to claim 1.
Rothleitner does not disclose an access transistor adjacent to said first ion-doped region. 
Kurjanowicz discloses in figs. 6A-6B an access transistor (106) adjacent to a first ion-doped region (110), wherein said access transistor comprises: a second gate dielectric layer (116) disposed on said substrate; 5a second gate (106) stacked on said second gate dielectric layer; and a second ion-doped region (112) disposed in said substrate on one side of said second gate dielectric layer away from said first ion-doped region (110), wherein said first ion-doped region is doped with the same type ions as said second ion-doped region (figs. 9F-9G).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an access transistor adjacent to the first ion-doped region as claimed view of the teachings of Kurjanowicz for the purpose of programming the anti-fuse (Kurjanowicz, col 1 ll. 64-67).
Re: claim 8, Rothleitner in view of Kurjanowicz further discloses the low-voltage anti-fuse element according to claim 7, wherein said second gate dielectric layer and said first gate dielectric layer have substantially the same composition (Kurjanowicz, col 1 ll. 20-23 and Rothleitner, col 5 ll. 25-32) and the same thickness (Kurjanowicz, col 7 ll. 63 to col 8 ll. 3 and col 9 ll. 41-50).  
Re: claim 9, Rothleitner in view of Kurjanowicz discloses the 2510low-voltage anti-fuse element according to claim 7, wherein said second gate dielectric layer (Kurjanowicz, 116) and said first gate dielectric layer (Rothleitner, 650; Kurjanowicz, 118) have substantially the same 15composition (Kurjanowicz, col 1 ll. 20-23 and Rothleitner, col 5 ll. 25-32) and different thicknesses (Kurjanowicz, col 7 ll. 63 to col 8 ll. 3).  
Re: claim 10, Rothleitner in view of Kurjanowicz discloses the low-voltage anti-fuse element according to claim 7, wherein said second ion-doped region (Kurjanowicz, 112) is connected to a bit line (Kurjanowicz, 104).  

Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. 
Applicant argues “Rothleitner fails to teach or suggest that "during a write operation, a write voltage is applied to the first gate through the word line, a bit line voltage is applied to the first ion-doped region, and an electric field is generated between the first gate and the first ion-doped region.”
In response, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. MPEP § 2114.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        1/6/2022